                                                                                  RELEASED
                                U.S. District Court
       U.S. District Court for the Northern District of Oklahoma (Tulsa)
          CRIMINAL DOCKET FOR CASE #: 4:21−mj−00593−JFJ−1

Case title: USA v. Burlew                                Date Filed: 08/19/2021

Assigned to: Magistrate Judge
Jodi F Jayne

Defendant (1)
Benjamen Scott Burlew                represented by Ryan A. Ray
                                                    Norman Wohlgemuth, LLP
                                                    401 S. Boston Ave.
                                                    Suite 3200
                                                    Tulsa, OK 74103
                                                    918−583−7571
                                                    Email: RRay@NWLawOK.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

Pending Counts                                   Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18 U.S.C. 113 (a)(4) Assault with
Special Maritime and Territorial
Jurisdiction; 40 U.S.C. 5104
(e)(2)(F) Act of Physical Violence
on Grounds
Plaintiff
USA                                          represented by Joel−lyn Alicia McCormick
                                                            United States Attorney's Office (Tulsa)
                                                            110 W 7TH ST STE 300
                                                            TULSA, OK 74119−1013
                                                            918−382−2700
                                                            Fax: 918−560−7954
                                                            Email: joel−lyn.a.mccormick@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Government Attorney
                                                            (local,state,federal)

 Date Filed   # Page Docket Text
 08/19/2021           ARREST on Charges Pending in Another District(Rule 5) as to Benjamen Scott
                      Burlew (sdc, Dpty Clk) (Entered: 08/19/2021)
 08/19/2021   1       MOTION for Detention by USA as to Benjamen Scott Burlew [Note: Attorney
                      Joel−lyn Alicia McCormick added to party USA(pty:pla).] (McCormick,
                      Joel−lyn) (Entered: 08/19/2021)
 08/19/2021   2       MOTION for Hearing (Re: 1 MOTION for Detention ) by USA as to Benjamen
                      Scott Burlew (McCormick, Joel−lyn) (Entered: 08/19/2021)
 08/20/2021   3       MINUTES of Proceedings − held before Magistrate Judge Jodi F Jayne: Initial
                      Appearance in Rule 5 Proceedings held on 8/20/2021 , ruling on
                      motion(s)/document(s): #2 granted, adding attorney Ryan A. Ray for Benjamen
                      Scott Burlew as to Benjamen Scott Burlew (Re: 2 MOTION for Hearing ) (Court
                      Reporter: C1) (sdc, Dpty Clk) (Entered: 08/20/2021)
 08/20/2021   4       WAIVER of Rule 5 Hearing by Benjamen Scott Burlew (sdc, Dpty Clk)
                      (Entered: 08/20/2021)
 08/20/2021   5       MINUTES of Proceedings − held before Magistrate Judge Jodi F Jayne:
                      Detention Hearing held on 8/20/2021 , ruling on motion(s)/document(s): #1
                      denied, setting/resetting bond, defendant remain/released on conditions as to
                      Benjamen Scott Burlew (Re: 1 MOTION for Detention ) (Court Reporter: C1)
                      (sdc, Dpty Clk) (Entered: 08/20/2021)
 08/20/2021   6       ORDER by Magistrate Judge Jodi F Jayne , setting conditions of release as to
                      Benjamen Scott Burlew (sdc, Dpty Clk) (Entered: 08/20/2021)
 08/20/2021   7       BOND approved by Magistrate Judge Jodi F Jayne as to Benjamen Scott Burlew
                      (sdc, Dpty Clk) (Entered: 08/20/2021)
            Case 4:21-mj-00593-JFJ Document 1 Filed 08/19/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                    Case No. 21-MJ-593-JFJ

BENJAMEN SCOTT BURLEW,

                      Defendant.


                                   Motion for Detention

     The United States moves for pretrial detention of Defendant, pursuant to 18
U.S.C. § 3142(e) and (f).


     1. Eligibility of Case. This case is eligible for a detention order because this case
involves a (check all that apply):
     ☐ Crime of violence (18 U.S.C. § 3156).
     ☐ Crime of Terrorism (18 U.S.C. § 2332b (g)(5)(B)) with a maximum sentence of
       ten years or more.
     ☐ Crime with a maximum sentence of life imprisonment or death.
     ☐ Drug offense with a maximum sentence of ten years or more.
     ☐ Felony offense and Defendant has two prior convictions in the four categories
       listed above, or two State convictions that would otherwise fall within those
       four categories if federal jurisdiction had existed.
     ☐ Felony offense involving a minor victim other than a crime of violence.
     ☐ Felony offense, other than a crime of violence, involving possession or use of a
       firearm, destructive device (as those terms are defined in 18 U.S.C. § 921), or
       any other dangerous weapon.
          Case 4:21-mj-00593-JFJ Document 1 Filed 08/19/21 Page 2 of 3




   ☐ Felony offense other than a crime of violence that involves a failure to register
     as a Sex Offender (18 U.S.C. § 2250).
   ☒ Serious risk Defendant will flee.
   ☐ Serious risk of obstruction of justice, including intimidation of a prospective
     witness or juror.

   2. Reason for Detention. The Court should detain Defendant because there are
no conditions of release which will reasonably assure (check one or both):
   ☒ Defendant's appearance as required.
   ☒ Safety of any other person and the community.

   3. Rebuttable Presumption. The United States will invoke the rebuttable
presumption against Defendant under § 3142(e). The presumption applies because
there is (check all that apply):
   ☐ Probable cause to believe defendant committed offense within five years of
     release following conviction for a qualifying offense committed while on
     pretrial release.
   ☐ Probable cause to believe Defendant committed drug offense with a maximum
     sentence of ten years or more.
   ☐ Probable cause to believe Defendant committed a violation of one of the
     following offenses: 18 U.S.C. §§ 924(c), 956 (conspiracy to murder or kidnap),
     2332b (act of terrorism), or 2332b(g)(5)(B) (crime of terrorism).
   ☐ Probable cause to believe defendant committed an offense involving a victim
     under the age of 18 under 18 U.S.C. §§ 1591, 2241, 2242, 2244(a)(1), 2245,
     2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
     2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.




                                          2
      Case 4:21-mj-00593-JFJ Document 1 Filed 08/19/21 Page 3 of 3




Dated this 19th day of August, 2021.


                                   Respectfully submitted,

                                   CLINTON J. JOHNSON
                                   ACTING UNITED STATES ATTORNEY


                                   /s/ Joel-lyn A. McCormick
                                   Joel-lyn A. McCormick, OBA No. 18240
                                   Assistant United States Attorney
                                   110 West Seventh Street, Suite 300
                                   Tulsa, Oklahoma 74119
                                   (918) 382-2700




                                       3
          Case 4:21-mj-00593-JFJ Document 2 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                   Plaintiff,

v.                                                Case No. 21-MJ-593-JFJ

BENJAMEN SCOTT BURLEW,

                    Defendant.

                           Motion for Detention Hearing

     COMES NOW the United States of America, pursuant to 18 U.S.C. § 3142(e)

and (f), and hereby requests that the Court hold a hearing pending trial to determine

whether any condition, or combination of conditions, as set forth in 18 U.S.C. §

3142(c), will reasonably assure the appearance of the Defendant as required and the

safety of any other person and the community.

       Dated this 19th day of August, 2021.

                                       Respectfully submitted,

                                       CLINTON J. JOHNSON
                                       ACTING UNITED STATES ATTORNEY


                                       /s/ Joel-lyn A. McCormick
                                       Joel-lyn A. McCormick, OBA No. 18240
                                       Assistant United States Attorney
                                       110 West Seventh Street, Suite 300
                                       Tulsa, Oklahoma 74119
                                       (918) 382-2700
Case 4:21-mj-00593-JFJ Document 3 Filed 08/20/21 Page 1 of 1
Case 4:21-mj-00593-JFJ Document 4 Filed 08/20/21 Page 1 of 1
                       Case 4:21-mj-00593-JFJ Document 5 Filed 08/20/21 Page 1 of 1


                                                UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF OKLAHOMA


 United States of America,
                                                         Plaintiff,     Case No.:   21-mj-00593-JFJ
 vs.                                                                    Date:       8/20/2021
                                                                        Court Time: 3:00 p.m. – 3:54
                                                                                     4:43 p.m. - 4:59 p.m.
 Benjamen Scott Burlew,
                                                                        MINUTE SHEET – DETENTION AND/OR
                                                     Defendant(s).      PRELIMINARY HEARING

Jodi F. Jayne, U.S. Magistrate Judge                   S. Cope, Deputy Clerk          Magistrate Courtroom 1

Interpreter:                                                  ☐ Sworn
Counsel for Plaintiff:        Joel-lyn Alicia McCormick
Counsel for Defendant: Ryan Ray                                 Ret.
Case called for:      ☒ Detention Hearing, ☐ Preliminary Hearing;
☒ Defendant appears in custody with counsel; by video
Defendant waives:     ☐ Preliminary Hearing ☐ Detention Hearing, waiver(s) executed;
☐ Government withdraws their Motion for Detention #         ;
☐ Defense counsel stipulates there is probable cause;
☒ Proffer(s) made;
☒ Witness(es) sworn and testimony given;
☒ Arguments heard;
☐ Court Finds Probable Cause;
Motion for Detention (Dkt # 1                  ):   ☐ granted, ☒ denied, ☐ moot;
☒ Court finds there are conditions which defendant can be released; Defendant ordered released;
☒ Bond set at $5,000.00                         Bond and Conditions of Release executed;
☐ Defendant detained and remanded to custody of U.S. Marshal,      ☐ Detention Order to be entered;
☐ Exhibit(s) returned to counsel.
Additional Minutes:



Government’s Witnesses:                                                    Defendant’s Witnesses:
                                                                               Brandy Bowen 3:10 p.m. – 3:35p.m.




Government’s Exhibits:                                                     Defendant’s Exhibits:




Detention Hearing and/or Preliminary Hearing                                                                 (8/2021)
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 1 of 6
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 2 of 6
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 3 of 6
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 4 of 6
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 5 of 6
Case 4:21-mj-00593-JFJ Document 6 Filed 08/20/21 Page 6 of 6
Case 4:21-mj-00593-JFJ Document 7 Filed 08/20/21 Page 1 of 1
